Citation Nr: 0115209	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-09 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for scars of the face, 
nose and right cornea,
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1954.  
He was wounded in action in Korea and received the Combat 
Infantryman Badge and the Purple Heart Medal.

In a February 1955 rating decision, service connection was 
granted for scars of the face, nose and right cornea.  A 
noncompensable disability rating was assigned.  

In November 1998, the veteran requested an increased rating 
for his service-connected disability.  The Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(the RO) increased the veteran's disability rating from 
noncompensable to 10 percent disabling in April 1999.  The 
veteran appealed that  decision.  He presented testimony 
during a hearing before the undersigned member of the Board 
of Veterans' Appeals (the Board) at the RO in January 2001.  


FINDINGS OF FACT

1.  The veteran's scars on his nose and face are barely 
noticeable.  The scar on the left side of his nose is tender 
and painful.  

2.  Visual impairment from the veteran's eye scarring does 
not overlap with manifestations of his scarring of his nose 
and face.

3.  The veteran's best corrected visual acuity in his right 
and left eye is currently no worse than 20/30 and 20/20, 
respectively.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for scars of the face and nose have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2000).

2.  The criteria for a separate, noncompensable rating for 
eye scarring have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.84a, Diagnostic Code 6079 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected scars of the face, nose and right cornea.

In the interest of clarity, the factual background of this 
case will be reviewed. The
pertinent law and VA regulations will be discussed.  Finally, 
the Board will analyze the veteran's claim and render a 
decision.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   

Service medical records indicate that the veteran was wounded 
in action in October 1952.  He sustained shrapnel fragment 
wounds which lacerated his nose and caused superficial 
foreign bodies to enter the tissues of the left side of his 
nose at about the supraorbital ridge near the midline.  He 
also sustained a left eye contusion with a retained foreign 
body in either the extreme temporal bulbar conjunctiva or the 
lateral rectus muscle (radiographically, it appeared to be 
just above the floor of the left orbit and outside of the 
globe), as well as opacities of the cornea of both eyes.

A few days later, ophthalmology examination revealed the 
veteran's right eye to be normal and his left eye to be 
normal except for vitreous opacities and blood clots in the 
inferior and temporal peripheries.  The diagnoses were 
corneal opacities from previous foreign body injuries; 
retained subconjunctival foreign body of the left eye; 
intraocular vitreous hemorrhage of the left eye; possible 
left eye retinal detachment; rule out intraocular foreign 
bodies of both eyes; and a healing nose laceration wound.  

Later in October 1952, during surgery, a foreign body was 
found to be imbedded in the tendon of the left lateral rectus 
muscle, and it was surgically removed without apparent damage 
to the tendon's function.  Another small subconjunctival 
foreign body lying anteriorly was also removed. Several days 
later in October 1952, the veteran was noted to have a 
central corneal scar of the right eye.  The left eye was 
healing nicely with no muscle imbalance.  The left eye's 
conjunctiva was nicely healed in the area where the foreign 
body had been removed.  The fundus showed a mixture of 
retinal and vitreous hemorrhage with gray vitreous opacities 
in the temporal and inferior periphery.  There was no retinal 
detachment seen.  

In November 1952, service examination revealed visual acuity 
of 20/30 in the right eye and of 20/50 in the left eye.  
There was an irregular, moderately dense right eye corneal 
scar, just above the center.  The left eye cornea was clear.

Later in November 1952, examination showed multiple foreign 
body injuries over the face, forehead, and nose.  The right 
eye showed a dense central corneal opacity and the left eye 
showed a superficial corneal opacity at 7 o'clock and 
subconjunctival foreign bodies temporal to the cornea.  
Fundoscopic examination on the right was normal, but on the 
left, it revealed vitreous opacities, blood clots, and 
retinal hemorrhage in the inferior and temporal periphery.  
Uncorrected visual acuity was 20/25 on the right and 20/20 on 
the left.

Later in November 1952, service X-rays of both orbits 
revealed no evidence of intraorbital foreign bodies.  There 
were several metallic foreign bodies seen in the soft tissues 
of the face on the left side.  There was a puncture type 
fracture of the left zygoma just below the intraorbital 
ridge.  A small metallic fragment was seen near the site of 
the fracture.  Two days later in November 1952, the veteran's 
central fields were normal and the peripheral fields showed 
no constriction.  

In January 1953, three small metallic foreign bodies were 
removed from the orbital region under local anesthesia.  One 
was removed from the supraorbital ridge.  One was removed 
from just above the eyebrow and one was removed from the 
inner canthus lateral nasal skin.  Several days later the 
skin about the left eye appeared to be healing well after the 
above foreign body extractions.  On service hospital 
discharge in January 1953, the diagnoses included bilateral 
corneal opacities.

On service discharge examination in November 1954, the 
veteran's right eye visual acuity was 20/30, correctable to 
20/20, and his left eye visual acuity was 20/20.  

On VA examination in January 1955, there were about a dozen 
pinpoint sized blue spots in the skin about the veteran's 
left orbital, nasal, and cheek regions, and about a half 
dozen tiny scars.  The largest scar was on the bridge of his 
nose, and it measured one centimeter by five millimeters.  
The next largest scar was on the cheek, and it measured five 
millimeters by five millimeters.  All other scars were 
pinpoint in size.  The scars were not adherent, depressed, 
tender, keloid, or disfiguring.  They were described as being 
hardly noticeable.  

VA ophthalmology examination in January 1955 revealed right 
eye visual acuity of 20/30 which was uncorrectable with lens.  
The left eye visual acuity was 20/20.  There was no 
impairment of function of the eyes.  The right eye's cornea 
had a central opacity covering half of the pupil.  It was 
moderately transparent.  The left cornea was clear.  The 
right eye conjunctiva was not inflamed.  The left eye had a 
postoperative one centimeter scar over one of its eye 
muscles, due to removal of a foreign body.  The right fundus 
had an opalescent and nebulous scar centrally located.  The 
media and lens were clear.  The disc was flat and had good 
color and distinct margins.  The left fundus media and lens 
were clear.  There was no swelling or edema of the papilla, 
and there was good retinal reflex, with no retinopathy noted.  
A scar of the right cornea due to shrapnel was diagnosed. 

As was noted in the Introduction above, in a February 1955 VA 
rating decision, service connection was granted for scars of 
the face, nose and right cornea.  A noncompensable disability 
rating was assigned.  

There are no pertinent medical records covering the next four 
decades.  The veteran requested an increased disability 
rating in November 1998.  He referred to both eye problems 
and pain caused by scarring of his nose. 

An October 1998 report from a private optometric physician 
indicates that the veteran complained of early stages of 
cataracts.  He reported a history of having  had one or both 
eyes injured in Korea.  Clinically, his visual acuity was 
correctable to 20/20 in both eyes.  The right eye had a 
corneal scar and a cataract, and the left eye had a 
conjunctival scar and a cataract.  Old scarring, it was 
stated, was not affecting his vision.  

On VA ophthalmology examination in February 1999, the 
veteran's best corrected vision was 20/30 and 20/20, right 
and left respectively.  Slit lamp examination of the right 
eye showed a central corneal scar in the deeper stromal 
layers.  The left eye was negative for corneal scarring.  
Each eye had an incipient cataract.  The impressions were 
corneal scar in the right eye and incipient cataracts 
bilaterally.  

A VA dermatology examination was conducted in February 1999.  
Clinically, without close examination, there were no scars 
evident on the veteran's face, and there was no obvious 
disfigurement.  Just above the left eyelid, in loose skin 
overhanging the lateral upper lid, there was a dark, palpable 
body which was compatible with a piece of shrapnel of about 
three millimeters in size and just lateral to the eye was a 
similar two millimeter piece of presumed shrapnel.  

The area over the bridge of the nose on the left side 
appeared to have a scar with a vertical measurement of two 
centimeters and a variable horizontal measurement averaging 
1-1/2 centimeter.  It was not immediately obvious, but the 
skin in a fairly well demarcated area appeared to be slightly 
irregularly pigmented, with a ruddy, slightly darker 
appearance than the surrounding skin.  There was an area 
which looked similar on the right side.  It appeared to be 
the result of wearing glasses, but it was much smaller, and 
so it was felt that most of what was seen on the left was 
scar.  It was noted that the veteran had felt that there was 
some orbital asymmetry, but that the examiner could not 
detect any on comparison palpation of the left and right 
orbital areas.  Next, there was a scar over the veteran's 
left cheek or antral area.  It was a slight dimple, and it 
was slightly hyperpigmented in the center, measuring three 
millimeters.  

The impressions were scars and foreign bodies as described.  
They were not grossly disfiguring, but the veteran alleged 
that the scar on the bridge of his nose was painful because 
of sensitivity to wearing glasses.  Unretouched color 
photographs which are of good quality were taken at the time 
of the examination and are contained in the claims folder.  
They reveal that there are some scars and hyperpigmentation 
which are barely discernible on close inspection. 

In an April 1999 RO rating decision, the assigned disability 
rating was increased from zero percent to 10 percent under 
38 C.F.R. § 4.118, Diagnostic Code 7804. 
The veteran expressed disagreement with the assigned rating.  
This appeal followed.

During the hearing before the undersigned at the RO in 
February 2001, the veteran testified that he had a scar on 
the left side of his nasal bone and that the scar was about 
one half to three quarters of an inch away from his eye, at 
about the eye level.  It was reasonably well hidden when he 
wore his glasses.  He also had a right eye corneal scar which 
affected the vision of his right eye.  Because of his loss of 
visual acuity, he had to wear glasses and this was now 
aggravating the scar on his nose all the time, since he was 
wearing glasses pretty much all the time.  He indicated that 
he wanted to receive a separate rating for his loss of vision 
due to the scarring.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000). 

Separate disabilities arising from a single disease entity 
are to be rated separately.  See 38 C.F.R. § 4.25 (2000); 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14 (2000); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Specific schedular criteria

Disfiguring scars of the head, face, or neck warrant a 
noncompensable rating when they are slight, and a 10 percent 
rating when they are moderate and disfiguring.  A severe scar 
warrants a 30 percent evaluation, especially if it produces a 
marked or unsightly deformity of the eyelid, lip, or auricle.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  

The Board notes that words such as "moderate" and "severe" 
are were not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. 4.6 (2000).  
It should also be noted that use of descriptive terminology 
such as "mild" by medical professionals, although evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 U.S.C.A. 7104 (West 1991); 
38 C.F.R. 4.2, 4.6 (2000). 

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars that limit 
the function of any part affected are rated based upon 
limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  

If best distant visual acuity obtainable after best 
correction by glasses is 20/50 in one eye, and 20/40 in the 
other eye, a 10 percent rating is assigned.  If best distant 
visual acuity obtainable after best correction by glasses is 
20/40 in one eye, and 20/40 in the other eye, a 
noncompensable rating is assigned.  38 C.F.R. §§ 4.75, 4.84a, 
Diagnostic Code 6079.

Standard of review

Once the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

Initial matters - duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran filed a timely Notice of Disagreement with the 
RO's April 1999 rating decision.  The RO provided him a 
Statement of the Case and notification of his appellate 
rights in February 2000.  In April 2000, the veteran filed a 
substantive appeal and the issue was properly certified to 
the Board.  Inasmuch as the veteran properly appealed the 
April 1999 RO rating decision, that decision did not become 
final and the provisions of the VCAA are applicable.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 20.1103 (2000); VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After having carefully reviewed the record on appeal, and for 
reasons which will be discussed below, the Board has 
concluded that the requirements of the VCAA have been 
satisfied with respect to the issues presently on appeal.  
The veteran has been accorded due process and there is 
sufficient evidence of record for the Board to make an 
informed decision.  

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claim.  The RO obtained an October 1998 report from 
his private optometric physician which he identified.  There 
is no indication that any other pertinent evidence exists 
which has not been obtained.  Therefore, the Board finds that 
the veteran has been accorded ample opportunity to present 
evidence and argument in support of this claim.  

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA § 3(a) (to be codified at 
38 U.S.C.A. § 5103A). 

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with a VA 
examination.  The Board, however, concludes that the record 
already contains sufficient medical evidence in the form of 
the records just mentioned, including the recent VA 
examination reports.  There is no evidence that the 
examinations were inadequate or that the veteran's disability 
has changed since that time.  The Board accordingly finds 
that a remand in order to obtain an additional VA examination 
is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); see also Winters v. West, 12 Vet. App. 203, 207 
(1999) (en banc) (noting that "the law does not require a 
useless act").

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the VCAA, § 3(a) (to be 
codified at 38 U.S.C. § 5103A).  In this case, that evidence 
has already been obtained.  In November 1998, the veteran 
indicated that he had received treatment from his private 
optometric physician in October 1998, and in February 1999, 
the RO obtained the October 1998 report thereof from the 
private optometrist.  Neither the veteran nor his 
representative has referred to any other evidence which is 
pertinent to his claim and which has not been obtained.  
Therefore, the Board believes there is ample medical and 
other evidence of record to adjudicate this claim.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, including presenting his testimony in a hearing 
before the undersigned in January 2001.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini, 1 Vet. App. at 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.  

Discussion

The veteran is currently in receipt of a 10 percent rating 
for scars of the face, nose and right cornea under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  The veteran has 
contended, in essence, that he has two significant problems 
resulting from his service-connected disability:  discomfort 
due to a scar on his nose and decreased visual acuity due to 
the scar in his right eye.

As noted above, in Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  See also 38 C.F.R. § 4.25 (2000).

After having carefully considered the matter, the Board is of 
the opinion that the veteran's facial scarring and the eye 
scar constitute two separate and distinct disabilities 
involving two separate organs, the skin and the eye.  
Accordingly, the Board will evaluate the scars on the 
veteran's face and nose and then separately rate the scar on 
the right cornea.

(i.)  Scars of the face and nose

The veteran's complaints consist essentially of pain and 
tenderness associated with the left nasal area scar.  A 10 
percent rating is warranted pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7804, when scars are tender and painful on 
objective demonstration.  The evidence shows complaints 
essentially of pain and tenderness of the left nasal area 
scar, and the veteran indicates that the pain and tenderness 
are due to the fact that he wears glasses and that the 
glasses aggravate the tenderness and pain.  Ten percent is 
the maximum schedular rating under Diagnostic Code 7804, so a 
schedular rating greater than that under that Diagnostic Code 
is not possible.  

The Board has considered whether a higher rating could be 
assigned for disfiguring facial scars under Diagnostic Code 
7800.  A 30 percent rating calls for severe disfiguring scars 
of the face, especially if productive of a marked and 
unsightly deformity of the eyelids, lips or auricles.  

However, the evidence in this case, to include the February 
1999 VA examination report and the accompanying color 
photographs, does not show that the veteran's scars are more 
than slight in nature.  This conclusion is reached based upon 
a review of the report of the February 1999 VA dermatology 
examination, which essentially indicates that the scars on 
the veteran's face are not apparent unless one closely 
examines the face, and that the scars produce no obvious 
disfigurement.  The photographs, as well, which are of good 
quality, clearly do not show scars except on close study.  In 
addition, the undersigned, while not a physician, has had the 
opportunity to talk with the veteran face to face.  Moreover, 
the veteran concedes that his glasses which he wears almost 
all the time help hide the scarring.  In light of the above, 
the veteran's facial scars are not severe and the veteran 
does not appear to so contend.

Under Diagnostic Code 7805, a higher disability rating may be 
established based on limitation of function of the part 
affected.  However, there is no evidence of record that the 
function of any part of the veteran's face is affected by 
this scarring. 

In short, for the reasons and bases expressed above, the 
veteran's service-connected scars of the face and nose 
warrant the assignment of 10 percent under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 due to tender and painful scarring.

(ii.)  Eye scarring

The veteran requests a separate rating due to eye scarring.  
The Board has given consideration to evaluating the veteran's 
service-connected eye scarring disability under a different 
Diagnostic Code, and concludes that it is proper to do so in 
this case.  See Esteban, supra.  The Board believes that it 
would make good rating practice under the circumstances to 
rate the eye scarring under 38 C.F.R. § 4.84a, Diagnostic 
Code 6079, because the scarring is ocular in nature, rather 
than dermatological, and because that Diagnostic Code is most 
appropriate given the veteran's medical history and 
symptomatology.  

Although a separate rating fore the veteran's eye scarring is 
warranted, the evidence does not show that a compensable 
rating.  The veteran's best corrected visual acuity at the 
time of the February 1999 VA examination were 20/30 in his 
right eye and 20/20 in his left eye.  In order for a 10 
percent rating to be assigned under Diagnostic Code 6079, 
visual acuity would have to be or nearly approximate 20/50 in 
one eye and 20/40 in the other eye.

The Board notes that the veteran appeared to be requesting, 
in April 2000, that his visual impairment be rated without 
figuring in the correction obtainable by corrective lenses.  
However, he indicated during his hearing in January 2001 that 
he wears his glasses almost always.  The provisions of 
38 C.F.R. § 4.75 expressly and affirmatively require that his 
visual acuity be rated based upon his best correctable visual 
acuity with lenses.  The Board must abide by this regulation.  
See 38 U.S.C.A. § 7104(c) (West 1991).  

As a final matter, the Board observes that no other eye 
pathology attributable to the veteran's scarring, such as 
diplopia, has been identified.  There is some evidence of 
early bilateral cataracts, but no medical provider has 
associated these with the eye injuries sustained by the 
veteran in Korea.    


In summary, the Board believes that the currently assigned 10 
percent rating under Diagnostic Code 7804 is applicable only 
to the scars of the veteran's face and nose.  A separate 
noncompensable disability rating under Diagnostic Code 6079 
is established.

ORDER

Entitlement to schedular disability rating in excess of 10 
percent for scars of the face and nose is denied.  

Entitlement to a separate, noncompensable disability rating 
for eye scarring is granted.  To that extent only, the appeal 
is allowed.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

